                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   TEREMOK PROPERTIES, LLC,                             CASE NO. C21-0158-JCC
10                          Plaintiff,                    MINUTE ORDER
11           v.

12   ALLIED INSURANCE COMPANY OF
     AMERICA,
13
                            Defendant.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter comes before the Court on the parties’ stipulated motion to dismiss (Dkt. No.
18
     20). Under Federal Rule of Civil Procedure 41(a)(1)(A)(ii), a case may be dismissed without a
19
     court order if there is a “stipulation of dismissal signed by all parties who have appeared.” Here,
20
     all parties that have appeared “stipulate that the claims asserted against the Defendant by the
21
     Plaintiff, including all contractual and extra-contractual claims, should be dismissed with
22
     prejudice and without an award of costs or fees to any of the Parties.” (Dkt No. 20 at 1.) Thus,
23
     under Federal Rule of Civil Procedure 41(a)(1)(A), this stipulation is self-executing. Pursuant to
24
     the stipulation, the Court ORDERS that this case is DISMISSED with prejudice and without an
25
     award of costs or fees to any party. The Clerk is directed to CLOSE this case.
26


     MINUTE ORDER
     C21-0158-JCC
     PAGE - 1
 1        DATED this 12th day of July 2021.
                                              Ravi Subramanian
 2                                            Clerk of Court
 3
                                              s/Paula McNabb
 4                                            Deputy Clerk

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26


     MINUTE ORDER
     C21-0158-JCC
     PAGE - 2
